             Case 3:19-cv-01801-MEL Document 24 Filed 03/04/21 Page 1 of 14




                                IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO

    MARI ROSA SEDA SÁNCHEZ,

                   Plaintiff,

                        v.                                         CIVIL NO.: 19-1801 (MEL)

    COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.


                                               OPINION AND ORDER

I.         Procedural and Factual Background

           Pending before the court is Ms. Mari Rosa Seda Sánchez’s (“Plaintiff”) appeal from the

decision of the Commissioner of Social Security (“the Commissioner”) denying her application

for disability benefits under the Social Security Act. ECF No. 17. On February 9, 2016, Plaintiff

filed an application for Social Security benefits alleging that she initially became unable to work

due to disability on April 30, 2008. Tr. 60.1 Prior to filing an application for Social Security

benefits, Plaintiff worked as a dental hygienist and masseuse. Tr. 67. Plaintiff met the insured

status requirements of the Social Security Act through June 30, 2016. Tr. 62. Plaintiff’s disability

claim was denied on June 17, 2016, and upon reconsideration. Tr. 60.

            Thereafter, Plaintiff requested a hearing which was held on December 12, 2018 before

Administrative Law Judge Rosael Gautier (“the ALJ”). Tr. 60, 76-109. At the hearing, Plaintiff

amended her alleged onset date of disability to July 1, 2014 (“the onset date”). Tr. 79. On

February 13, 2019, the ALJ issued a written decision finding that Plaintiff was not disabled. Tr.

68. Thereafter, Plaintiff requested review of the ALJ’s decision. The Appeals Council denied


1
    “Tr.” refers to the transcript of the record of proceedings.
         Case 3:19-cv-01801-MEL Document 24 Filed 03/04/21 Page 2 of 14




Plaintiff’s request for review, rendering the ALJ’s decision the final decision of the

Commissioner, subject to judicial review. Tr. 1-6. Plaintiff filed a complaint on August 24, 2019.

ECF No. 1. Both parties have filed supporting memoranda. ECF Nos. 17, 20.

II.    Legal Standard

       A. Standard of Review

       Once the Commissioner has rendered a final determination on an application for

disability benefits, a district court “shall have power to enter, upon the pleadings and transcript

of the record, a judgment affirming, modifying, or reversing [that decision], with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g). The court’s review is limited to

determining whether the ALJ employed the proper legal standards and whether his factual

findings were founded upon sufficient evidence. Specifically, the court “must examine the record

and uphold a final decision of the Commissioner denying benefits, unless the decision is based

on a faulty legal thesis or factual error.” López-Vargas v. Comm’r of Soc. Sec., 518 F. Supp. 2d

333, 335 (D.P.R. 2007) (citing Manso-Pizarro v. Sec’y of Health & Human Servs., 76 F.3d 15,

16 (1st Cir. 1996) (per curiam)).

       Additionally, “[t]he findings of the Commissioner . . . as to any fact, if supported by

substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). The standard requires “‘more than a mere

scintilla of evidence but may be somewhat less than a preponderance’ of the evidence.” Ginsburg

v. Richardson, 436 F.2d 1146, 1148 (3d Cir. 1971) (quoting Laws v. Celebrezze, 368 F.2d 640,

642 (4th Cir. 1966)).




                                                  2
         Case 3:19-cv-01801-MEL Document 24 Filed 03/04/21 Page 3 of 14




       While the Commissioner’s findings of fact are conclusive when they are supported by

substantial evidence, they are “not conclusive when derived by ignoring evidence, misapplying

the law, or judging matters entrusted to experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir.

1999) (per curiam) (citing Da Rosa v. Sec’y of Health & Human Servs., 803 F.2d 24, 26 (1st Cir.

1986) (per curiam); Ortiz v. Sec’y of Health & Human Servs., 955 F.2d 765, 769 (1st Cir. 1991)

(per curiam)). Moreover, a determination of substantiality must be made based on the record as a

whole. See Ortiz, 955 F.2d at 769 (citing Rodríguez v. Sec’y of Health & Human Servs., 647

F.2d 218, 222 (1st Cir. 1981)). However, “[i]t is the responsibility of the [ALJ] to determine

issues of credibility and to draw inferences from the record evidence.” Id. Therefore, the court

“must affirm the [Commissioner’s] resolution, even if the record arguably could justify a

different conclusion, so long as it is supported by substantial evidence.” Rodríguez Pagán v.

Sec’y of Health & Human Servs., 819 F.2d 1, 3 (1st Cir. 1987) (per curiam).

       B. Disability under the Social Security Act

       To establish entitlement to disability benefits, a plaintiff bears the burden of proving that

he is disabled within the meaning of the Social Security Act. See Bowen v. Yuckert, 482 U.S.

137, 146 n.5, 146–47 (1987). An individual is deemed to be disabled under the Social Security

Act if he is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A).

       Claims for disability benefits are evaluated according to a five-step sequential process.

20 C.F.R. § 404.1520; Barnhart v. Thomas, 540 U.S. 20, 24–25 (2003); Cleveland v. Policy

Mgmt. Sys. Corp., 526 U.S. 795, 804 (1999); Yuckert, 482 U.S. at 140–42. If it is determined



                                                 3
         Case 3:19-cv-01801-MEL Document 24 Filed 03/04/21 Page 4 of 14




that plaintiff is not disabled at any step in the evaluation process, then the analysis will not

proceed to the next step. 20 C.F.R. § 404.1520(a)(4). At step one, it is determined whether

plaintiff is working and thus engaged in “substantial gainful activity.” 20 C.F.R.

§ 404.1520(a)(4)(i). If he is, then disability benefits are denied. 20 C.F.R. § 404.1520(b). Step

two requires the ALJ to determine whether plaintiff has “a severe medically determinable

physical or mental impairment” or severe combination of impairments. 20 C.F.R.

§ 404.1520(a)(4)(ii). If he does, then the ALJ determines at step three whether plaintiff’s

impairment or impairments are equivalent to one of the impairments listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1. 20 C.F.R. § 404.1520(a)(4)(iii). If so, then plaintiff is conclusively found

to be disabled. 20 C.F.R. § 404.1520(d). If not, then the ALJ at step four assesses whether

plaintiff’s impairment or impairments prevent him from doing the type of work he has done in

the past. 20 C.F.R. § 404.1520(a)(4)(iv).

       In assessing an individual’s impairments, the ALJ considers all of the relevant evidence

in the case record to determine the most the individual can do in a work setting despite the

limitations imposed by his mental and physical impairments. 20 C.F.R. § 404.1545(a)(1). This

finding is known as the individual’s residual functional capacity (“RFC”). Id. If the ALJ

concludes that plaintiff’s impairment or impairments do prevent him from performing his past

relevant work, the analysis proceeds to step five. At this final step, the ALJ evaluates whether

plaintiff’s RFC, combined with his age, education, and work experience, allows him to perform

any other work that is available in the national economy. 20 C.F.R. § 404.1520(a)(4)(v). If the

ALJ determines that there is work in the national economy that plaintiff can perform, then

disability benefits are denied. 20 C.F.R. § 404.1520(g).




                                                   4
           Case 3:19-cv-01801-MEL Document 24 Filed 03/04/21 Page 5 of 14




         C. The ALJ’s Decision

         In the case at hand, the ALJ found that Plaintiff met the insured status requirements of the

Social Security Act through June 30, 2016. Tr. 62. At step one of the sequential evaluation

process, the ALJ found that Plaintiff had not engaged in substantial gainful activity during the

relevant period. Id. At step two, the ALJ determined that Plaintiff had the following severe

impairments: bilateral carpal tunnel syndrome, malignant hypertension without heart failure, and

hypothyroidism. Id. At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Tr. 64. Next, the ALJ determined that

during the relevant period

         [Plaintiff] had the residual functional capacity to perform light work as defined in
         20 C.F.R. 404.1567(b) except: she could lift, carry, push, and pull 10 pounds
         frequently and 20 pounds occasionally. She could sit 6 hours in an 8-hour workday
         with normal breaks; stand and walk 6 hours in an 8-hour workday with normal
         breaks. She could never climb scaffolds, ladders, ropes and occasionally climb
         stairs and ramps. She can occasionally balance, stoop, kneel, crouch and crawl. The
         claimant could frequently perform fingering, handling, and feeling bilaterally. She
         could never be exposed to unprotected heights; she could frequently tolerate the
         exposure to humidity, wetness, extreme heat, and extreme cold.

Tr. 64-65.2 At step four, the ALJ presented Plaintiff’s RFC limitations to a vocational expert who

testified that Plaintiff could perform her past relevant work as a dental hygienist as she actually

performed it and as it is generally performed in the national economy. Tr. 67, 107-09. Thus, the

ALJ concluded that she was not disabled. Tr. 67-68.




2
 The term “constantly” is defined as occurring two-thirds or more of the time, “frequently” is defined as anywhere
between one-third to two-thirds of the time, and “occasionally” is defined as very little up to one-third of the time.
See Social Security Ruling 83–10, 1983 WL 31251, at *6.

                                                           5
         Case 3:19-cv-01801-MEL Document 24 Filed 03/04/21 Page 6 of 14




III.   Legal Analysis

       Plaintiff objects to the ALJ’s final decision denying her disability benefits on four

grounds. First, Plaintiff alleges that the Appeals Council erred in denying review of the ALJ’s

decision. ECF No. 17, at 3. Next, Plaintiff claims that the ALJ’s RFC determination is not

supported by substantial evidence. Id. It is also alleged by Plaintiff that the ALJ did not properly

consider her complaints of pain. Id. at 3, 5. Lastly, Plaintiff contends that the ALJ’s step four

determination that she can perform her past work as a dental hygienist is not supported by

substantial evidence. Id.

       A. The Appeals Council

       Plaintiff argues that the Appeals Council erred when it “refused to address the arguments

presented in the request for review of the ALJ’s decision in spite of having received additional

pertinent medical evidence which supported the plaintiff’s complaints since before the date last

insured.” ECF No. 17, at 3. If a claimant is dissatisfied with an ALJ's decision, she may request

that the Appeals Council review it. 20 C.F.R. §§ 404.967, 416.1467. “The Appeals Council may

deny or dismiss the request for review, or it may grant the request and either issue a decision or

remand the case to an administrative law judge.” Id. “[T]he Appeals Council will review a case

if, among other conditions, it ‘receives additional evidence that is new, material, and relates to

the period on or before the date of the hearing decision, and there is a reasonable probability that

the additional evidence would change the outcome of the decision.’” Castro v. Saul, Civ. No. 19-

120, 2020 WL 5088024, at *3 (D. Conn. Aug. 28, 2020) (citing 20 C.F.R. §§ 404.970(a)(5)).

       A district court's review “is limited to determining whether the Appeals Council's

conclusion constitutes ‘an explicit mistake of law or other egregious error.’” Torres-Martínez v.

Colvin, Civ. No. 16-30016, 2017 WL 1075072, at *9 (D. Mass. Mar. 21, 2017) (quoting



                                                  6
          Case 3:19-cv-01801-MEL Document 24 Filed 03/04/21 Page 7 of 14




Anderson v. Colvin, Civ. No. 15-10480, 2016 WL 2605093, at *1 (D. Mass. Mar. 9, 2016)).

“This avenue of review has been described as exceedingly narrow.” Kirby v. Astrue, Civ. No.

07-422, 2008 WL 2787926, at *10 (D.R.I. July 17, 2008). “Thus, a claimant can only prevail on

a challenge to such a decision if she can show ‘that the Appeals Council was egregiously

mistaken in its decision to deny her request for review.’” Anderson, 2016 WL 2605093, at *6

(quoting Kirby, 2008 WL 2787926, at *11); Mills v. Apfel, 244 F.3d 1, 5 (1st Cir. 2001) (“an

Appeals Council refusal to review the ALJ may be reviewable where it gives an egregiously

mistaken ground for this action.”).

         In the case at hand, Plaintiff submitted additional medical evidence to the Appeals

Council that is dated from December 17, 2018 to April 26, 2019. Tr. 1-53. The Appeals Council

concluded that the additional evidence was not germane to the relevant time period and it did not

affect the decision about whether Plaintiff was disabled through the date last insured on June 30,

2016. Tr. 2. Thus, the Appeals Council denied Plaintiff’s request for review of the ALJ’s

decision. Tr. 1. Plaintiff alleges that the additional evidence is pertinent to her claim, but she

does not identify the additional evidence with citations to the record or explain why this evidence

is material. ECF No. 17, at 3. Plaintiff has not provided any developed argumentation that the

additional evidence is material to show that she was disabled through the date last insured on

June 30, 2016.3 ECF No. 17, at 3. Accordingly, Plaintiff’s argument that the Appeals Council

erred is untenable because she has made no attempt to show that the Appeals Council was

egregiously mistaken in its denial of her request for review. Fuentes-Monge v. Colvin, Civ. No.

15-3027, 2017 WL 2610386, at *6 (D.P.R. July 16, 2017) (“Because [plaintiff] does not support


3
 Evidence is new “if it is not duplicative or cumulative” and material “if there is a reasonable possibility that it
would have changed the outcome.” Ramón Reyes v. Comm’r of Soc. Sec., Civ. No. 18-1046, 2019 WL 1271466, at
*8 (D.P.R. Feb. 14, 2019) (citing Padilla v. Colvin, 525 F. App'x 710, 712 (10th Cir. 2013)).


                                                         7
         Case 3:19-cv-01801-MEL Document 24 Filed 03/04/21 Page 8 of 14




this contention with citations to the record, explain why it was error for the Appeals Council to

have decided not to review the ALJ’s decision, and the record does not support this allegation,

this argument is waived.”).

       B. The ALJ’s RFC Determination

       Plaintiff argues that the ALJ’s RFC determination that she could perform light work is

not supported by substantial evidence. ECF No. 17, at 3. The ALJ is responsible for determining

a claimant’s RFC based on all the relevant evidence, including a claimant’s medical record, the

medical opinions, and a claimant’s descriptions of her limitations. 20 C.F.R. §§ 404.1545,

404.1546. A claimant’s RFC is the most she can do despite limitations from her impairments. Id.

The claimant, however, has the burden of providing evidence to establish how her impairments

limit her RFC. 42 U.S.C. § 423(d)(5)(A); Freeman v. Barnhart, 274 F.3d 606, 608 (1st Cir. 2001)

(“The applicant has the burden of production and proof at the first four steps of the process.”).

       In reaching Plaintiff’s RFC finding, the ALJ reasonably considered the medical evidence

and opinions of record to find that she could perform a range of light work. Tr. 64-67. In May

2013, treating cardiologist Dr. Porfirio E. Díaz Torres (“Dr. Díaz”) examined Plaintiff and

diagnosed her with malignant heart disease without heart failure and postablative

hypothyroidism. Tr. 794-95. Dr. Díaz, however, found that she had a normal appearance and did

not have heart murmur, fainting, chest pain, chest tightness, or palpitations. Id. Plaintiff denied

having tightness, pressure, or squeezing. Id. Plaintiff was treated with medication. Id. In

November 2013, Dr. Díaz opined that an electrocardiogram revealed normal sinus rhythm. Tr.

792. Subsequent progress notes from Dr. Díaz reflected similar findings as Plaintiff did not




                                                  8
          Case 3:19-cv-01801-MEL Document 24 Filed 03/04/21 Page 9 of 14




exhibit heart murmur, fainting, chest pain, chest tightness, or palpitations and electrocardiograms

continued to show normal sinus rhythm.4 Tr. 783-92, 841-42.

        In December 2015, treating rheumatologist Dr. Luis F. García Jaunarena (“Dr. García

Jaunarena”) noted that Plaintiff reported low back pain, neck pain, and intractable and

unresponsive pain. Tr. 924. Dr. García Jaunarena diagnosed Plaintiff with osteoarthritis but

found that she had 4/5 strength in the lower and upper extremities and made no mention of

specific functional restrictions. Tr. 924-25. Subsequent treatment notes from Dr. García

Jaunarena exhibited similar findings.5 Tr. 918-923. The ALJ noted that examining nuclear

medicine specialist Dr. Carlos D. García (“Dr. García”) conducted a three phase bone scan in

January 2016 and found that Plaintiff had inflammatory/arthritic changes in the hands and left

sacroiliitis. Tr. 66, 950. In March 2016, examining physical medicine and rehabilitation

specialist Dr. Eric R. Javier (“Dr. Javier”) reviewed an electromyography and opined that

Plaintiff had carpal tunnel syndrome. Tr. 66, 845. The ALJ noted that in April 2016, treating

general surgeon Dr. Laureano Jiraldes Casanovas (“Dr. Jiraldes”) completed a thyroid disorders

medical report in which he opined that Plaintiff had no related functional limitations. Tr. 915-17.

        In May 2016, consultative examining internist Dr. Josely Carreras Hernández

(“Dr. Carreras”) conducted a physical examination where Plaintiff complained of pain all over

her body and was found with back pain and cervical pain upon palpation. Tr. 937-98.

Dr. Carreras observed Plaintiff with a normal gait, adequate muscle tone, and adequate

neurological responses. Tr. 938-43. Dr. Carreras found that Plaintiff had 5/5 muscular strength in

her hands and no manipulative restrictions as she was able to grip, grasp, pinch, finger tap,


4
  These progress notes refer to Dr. Díaz’s treatment of Plaintiff in November 2013, May 2014, September 2014, and
June 2015.
5
  These treatment notes refer to Dr. García Jaunarena’s treatment of Plaintiff in February 2016, March 2016, and
April 2016.

                                                        9
        Case 3:19-cv-01801-MEL Document 24 Filed 03/04/21 Page 10 of 14




button a shirt, pick up a coin, and write. Tr. 941. Dr. Carreras also found that Plaintiff had a

regular heart rate and rhythm, no murmurs, no gallops, and no rubs. Tr. 938. It was opined by

Dr. Carreras that Plaintiff had no major restrictions of motion in her shoulders, elbows, and

wrists. Tr. 943. The ALJ noted that a June 2016 bone densitometry study conducted by

examining radiologist Dr. María M. Silva Coll (“Dr. Silva”) showed osteopenia of the lumbar

spine and dual femurs. Tr. 66, 1173. Plaintiff underwent right tarsal release surgery in June 2016.

Tr. 66, 1122-24.

       In June 2016, state agency consultant internist Dr. José Cuebas (“Dr. Cuebas”) reviewed

the record evidence and opined that Plaintiff could occasionally lift and carry 20 pounds and

frequently lift and carry 10 pounds. Tr. 477. Dr. Cuebas also opined that Plaintiff could stand,

walk, or sit for a total of 6 hours in an 8-hour workday, and could push and pull with the same

limitations for lifting and carrying. Tr. 477. Dr. Cuebas assessed several postural limitations such

as finding that Plaintiff could only occasionally complete the following activities: climb ramps

and stairs, climb ladders, balance, stoop, kneel, crouch, and crawl. Tr. 477-78. In September

2016, state agency consultant internist Dr. Vicente Sánchez (“Dr. Sánchez”) reviewed the record

upon reconsideration and concurred with Dr. Cuebas’s opinion. Tr. 496-97. Dr. Sánchez also

opined that Plaintiff had limited manipulative restrictions in handling and fingering. Id. The ALJ

noted in his decision that while Plaintiff attended the hearing using a walking cane, she did not

use it during the May 2016 consultative evaluation with Dr. Carreras who found that she had a

normal gait and no atrophy. Tr. 67, 942.

       The ALJ also noted that Plaintiff reported a wide range of activities which was not

consistent with her reported limitations. Tr. 65. For example, Plaintiff testified that she attends

the National University of Health Sciences in Illinois where she lives on campus. Tr. 93-95.



                                                 10
        Case 3:19-cv-01801-MEL Document 24 Filed 03/04/21 Page 11 of 14




Plaintiff returns to Puerto Rico every fifteen weeks and stays for three to four weeks. Tr. 94. The

ALJ also noted that in April 2016, examining consultative psychiatrist Dr. Eileen Torres

indicated that Plaintiff reported that she enjoys camping with friends and practices meditation

and yoga. Tr. 63, 281, 928.

       Plaintiff argues, without more, that “there is no opinion of record which rebuts the

assessments of these three physicians that the plaintiff is unable to work. Indeed, if the ALJ

wanted to discredit the opinions of the Drs., he was required to obtain other medical evidence

regarding the plaintiff’s RFC.” ECF No. 17, at 6. Plaintiff, however, does not disclose the names

of the doctors that she refers to and does not provide any record citations in support of her claim.

Plaintiff’s argument is perfunctory and undeveloped and therefore is waived. See Hidalgo-Rosa

v. Colvin, 40 F. Supp. 3d 240, 243 n.1 (D.P.R. 2014) (explaining that a claimant’s undeveloped

argument presented in a perfunctory fashion is deemed waived). Plaintiff’s other argument that

“[t]here were no consultative exams done in this claim” is undermined by the ALJ’s discussion

of Dr. Carreras’ May 2016 consultative examination. ECF No. 17, at 5; Tr. 66-67, 937-43. The

ALJ appropriately considered Plaintiff’s daily activities and medical evidence and opinions of

record in determining her RFC. Thus, the ALJ’s RFC determination is supported by substantial

evidence. See Evangelista v. Sec’y of Health & Human Servs., 826 F.2d 136, 144 (1st Cir. 1987)

(“We must affirm the Secretary's [determination], even if the record arguably could justify a

different conclusion, so long as it is supported by substantial evidence.”).

       C. The ALJ’s Consideration of the Avery Factors

       Plaintiff also claims that the ALJ erred by not properly considering her complaints of

pain. ECF No. 17, at 3, 5. In evaluating a claimant’s subjective complaints of pain, the ALJ must




                                                 11
        Case 3:19-cv-01801-MEL Document 24 Filed 03/04/21 Page 12 of 14




consider the Avery factors. See Vargas-López v. Comm’r of Soc. Sec., 510 F. Supp. 2d 174, 180

(D.P.R. 2007). The Avery factors include:

        (1) The nature, location, onset, duration, frequency, radiation, and intensity of any
        pain; (2) Precipitating and aggravating factors (e.g., movement, activity,
        environmental conditions); (3) Type, dosage, effectiveness, and adverse side-
        effects of any pain medication; (4) Treatment, other than medication, for relief of
        pain; (5) Functional restrictions; and (6) The claimant’s daily activities.

Avery v. Sec'y of Health and Human Servs., 797 F.2d 19, 28 (1st Cir. 1986). The ALJ, however,

“need not slavishly discuss all factors relevant to analysis of a claimant's credibility and

complaints of pain in order to make a supportable credibility finding.” Amaral v. Comm’r of

Soc. Sec., 797 F. Supp. 2d 154, 162 (D. Mass. 2010) (citations omitted).

        In the case at bar, “[a]lthough the ALJ did not mechanically enumerate each factor, his

opinion and the transcript of the hearing show a full consideration of the factors.” González v.

Comm’r of Soc. Sec., Civ. No. 14-1669, 2016 WL 1171511, at *3 (D.P.R. Mar. 24, 2016); see

Mercado v. Comm’r of Soc. Sec., 767 F. Supp. 2d 278, 285 (D.P.R. 2010) (“Generally, a failure

to address all of the Avery factors in the rationale of the final decision is cured if the factors are

discussed or considered at the administrative hearing.”). Regarding the first factor, nature and

location of alleged pain, Plaintiff testified that she had pain in her back and hands. Tr. 88-93. It

was noted in the ALJ’s decision that in May 2016, Dr. Carreras observed Plaintiff with back pain

and cervical pain upon palpation. Tr. 67, 937-38. With regard to the second factor, precipitating

and aggravating factors, Plaintiff testified that when she worked as a masseuse she had to put her

hands in ice every 15 minutes because they hurt too much. Tr. 88. Plaintiff also testified that her

pain worsened from standing or sitting for too long. Tr. 91-92. The ALJ considered the third

factor concerning Plaintiff’s pain medication as she testified that she is taking the medication

Humira. Tr. 91.



                                                  12
        Case 3:19-cv-01801-MEL Document 24 Filed 03/04/21 Page 13 of 14




        Regarding the fourth factor, treatment other than medication, Plaintiff testified that she

had undergone hand surgery to “help [her] with the pain” and the ALJ noted that Plaintiff

underwent right tarsal release surgery in June 2016. Tr. 66, 90-91, 1122-23. The ALJ also

considered the fifth factor, functional limitations, as Plaintiff testified that she can remain

standing for approximately two to five minutes, she cannot lift more than ten pounds, and she

cannot push a shopping cart. Tr. 92. Additionally, Plaintiff testified that she cannot walk long

distances nor sit for long periods of time. Id. Regarding the sixth factor, activities of daily living,

Plaintiff testified that she studies naturopathic medicine at National University of Health

Sciences in Illinois where she lives on campus. Tr. 93-94. She returns to Puerto Rico every 15

weeks and she stays for three weeks at a time. Tr. 95. Plaintiff also testified that she prepares her

own food and washes her own clothes, but her friend helps her clean the bathtub. Tr. 101. The

ALJ also considered Dr. Torres’s April 2016 evaluation that noted that Plaintiff reported that she

enjoys camping with friends and practices meditation and yoga. Tr. 63, 281, 928. Thus, contrary

to Plaintiff’s argument, the ALJ considered Plaintiff’s complaints of pain and the Avery factors

in both the hearing and the decision. See Mercado, 767 F. Supp. 2d at 285.

       D. The ALJ’s Step Four Determination

       Lastly, Plaintiff argues that the ALJ’s step four determination that she could perform her

past work as a dental hygienist is not supported by substantial evidence. ECF No. 17, at 5-6. At

step four of the sequential process, the ALJ assesses whether a claimant’s impairment or

impairments prevent her from doing the type of work she has done in the past. 20 C.F.R.

§ 404.1520(a)(4)(iv). A claimant retains the capacity to perform her past relevant work when she

can perform the functional demands and duties of the job as she actually performed it or as

generally required by employers throughout the national economy. See SSR 82-61, 1982 WL



                                                  13
        Case 3:19-cv-01801-MEL Document 24 Filed 03/04/21 Page 14 of 14




31387 at *2; Ramos-Rodríguez v. Comm’r of Soc. Sec., Civ. No. 11-1323, 2012 WL 2120027, at

*5 (D.P.R. June 11, 2012) (“A claimant is in turn deemed capable of performing his past relevant

work if his RFC allows him to do the job ‘[e]ither as the claimant actually performed it or as

generally performed in the national economy.’” (citing 20 C.F.R. § 404.1560(b)(2))).

       In the case at bar, the ALJ presented Plaintiff’s RFC limitations to a vocational expert

(“VE”). Tr. 107-08. The VE testified that a hypothetical individual with a similar RFC could

perform Plaintiff’s past work as a dental hygienist. Id. Plaintiff argues that the ALJ’s

hypothetical question to the VE was incomplete because it erroneously assumed that she could

perform light work. ECF No. 17, at 3, 5. As stated earlier, substantial evidence supports the

ALJ’s RFC determination and Plaintiff cannot rehash her RFC argument at this final step. See

Gallant v. Berryhill, Civ. No. 16-308, 2017 WL 2731303, at *7 (D. Me. June 25, 2017). The ALJ

properly relied upon the VE’s opinion to determine that Plaintiff was not disabled and his step

four determination is supported by substantial evidence. Tr. 67. See Colón v. Comm’r of Soc.

Sec., Civ. No. 09-1840, 2012 WL 2327969, at *4 (D.P.R. June 19, 2012).

IV.    Conclusion

       Based on the foregoing analysis, the court concludes that the decision of the Commissioner

that Plaintiff was not entitled to disability benefits was supported by substantial evidence.

Therefore, the Commissioner’s decision is hereby AFFIRMED.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 4th day of March, 2021.

                                                              s/Marcos E. López
                                                              U.S. Magistrate Judge




                                                 14
